Citation Nr: 0935783	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-29 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The appellant contends that the decedent had World War II 
service.  The decedent died in August 2001.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Manila, the Republic of the Philippines, VA Regional Office 
(RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The appropriate service department has certified that the 
appellant's decedent had no service as a member of the 
Commonwealth Army of the Philippines, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.


CONCLUSION OF LAW

The requirements of basic eligibility for VA death benefits, 
based upon qualifying service by the appellant's late 
husband, have not been met.  38 U.S.C.A. §§ 101, 107, 1521, 
5100-5103A, 5106, 5107 (West & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.3, 3.40, 3.41, 3.203 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

These duties have no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).

Even if these duties were determined to be applicable in this 
matter, the appellant has been notified of the evidence and 
information necessary to substantiate her claim, in a letter 
from the RO dated in March 2006.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  She was also notified of the necessary 
criteria and the reasons that her claim had been denied.  
There is no indication of any relevant records that the RO 
failed to obtain.

Because it has not been established that the decedent had the 
required military service to be eligible for VA benefits, and 
since there is no additional and pertinent information to 
dispute the service department finding, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  
No amount of notice from VA can change the decedent's legal 
status as certified to VA by the service department. The 
legal outcome is clearly dictated by the existing law, 
regardless of any further notice the appellant might receive.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources are not warranted.

II.  Analysis

In March 2006, the appellant filed a formal claim of 
entitlement to Dependency and Indemnity Compensation.  Her 
application was based upon her husband's death in August 
2001, which, according to the death certificate, was due to a 
myocardial infarction and old age.  

The appellant submitted a March 1946 Affidavit for Philippine 
Army Personnel indicating that the decedent had World War II 
service in the Commonwealth Army of the Philippines, 
including the recognized guerrillas, in the service of the U. 
S. Armed Forces for the Far East (USAFFE).

Of record is a response to a request for information from 
National Personnel Records Center (NPRC).  In May 2006, NPRC 
responded that the appellant's husband had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

The appellant maintains that she is entitled to VA death 
benefits based on her late husband's alleged qualifying 
military service with the United States Armed Forces during 
World War II.  She believes that the Affidavit for Philippine 
Army Personnel already of record demonstrates that her late 
husband had qualifying service.  She also maintains that it 
is probable that his records were totally destroyed in the 
1973 National Personnel Records Center fire in St. Louis, 
Missouri, and therefore, her husband's service could not be 
verified by United States government records. 

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service. 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war. 38 C.F.R. § 3.1(e).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits. 38 C.F.R. § 3.40(b), (c), and (d). 
Active service will be the period certified by the service 
department. 38 C.F.R. § 3.41 (redesignated from 38 C.F.R. § 
3.9 in 66 Fed. Reg. 66,763-767 (Dec. 27, 2001)).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits. See 38 U.S.C.A. § 501(a)(1).  Under that authority, 
the Secretary has promulgated, inter alia, 38 C.F.R. §§ 3.41 
and 3.203(a), (c), to govern the conditions under which the 
VA may extend veterans' benefits based upon service in the 
Philippine Commonwealth Army.  Those regulations require that 
service in the Philippine Commonwealth Army (and thus status 
as a veteran for VA benefits purposes) be proven with either 
official documentation issued by a United States service 
department or verification of the claimed service by such a 
department.  See 38 C.F.R. §§ 3.41 (authorizing veteran 
status for Philippine veterans "from the date certified by 
the Armed Forces [of the United States]"); 3.203(a) 
(requiring service department documentation of service where 
available); 3.203(c) (requiring service department 
verification of service where documentation is not 
available).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. at 532.  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria v. Brown, supra, 118 F. 3d at 749.  Finally, the NPRC 
has not indicated that the appellant's records were burned in 
the 1973 fire.

In summary, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based on Philippine service 
unless a United States service department documents or 
certifies his or her service, or, as in this case, the 
service department verifies the service of the party whose 
alleged service is the basis of the claim, i.e., the 
appellant's decedent.  Id.

The appropriate service department has certified that the 
appellant's late spouse had no recognized guerrilla service, 
nor was he a member of the Commonwealth Army in the service 
of the Armed Forces of the United States. 

Based upon the provisions of 38 C.F.R. § 3.203, none of the 
documents submitted by the appellant constitutes valid 
evidence of service, because none of those documents was 
issued by a United States military service department.  Also, 
the certification from the NPRC indicating that the 
appellant's deceased spouse had no qualifying service is 
binding on VA.  See generally Spencer v West, 13 Vet. App. 
376 (2000).

Moreover, the appellant has provided no further evidence that 
would warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994); see also Laruan v. West, 11 Vet. App. 80, 82 (1998) 
(if there is reason to believe that information provided to 
service department was erroneous, e.g., misspelled name, VA 
may be required to resubmit request for information to 
service department).  The appellant has made no such 
allegation to require another request for re-certification.  

The appellant's late husband had no qualifying service in the 
United States Armed Forces, he was not a "veteran" for VA 
benefits purposes, and she is thus not eligible for VA death 
benefits.

As the law and not the evidence of record is dispositive in 
this case, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 
supra, 6 Vet. App. at 429-30.


ORDER

Basic eligibility for VA death benefits is not warranted; the 
appeal is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


